UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 4, 2010 CORELOGIC, INC. (Exact Name of the Registrant as Specified in Charter) Delaware 001-13585 95-1068610 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4 First American Way, Santa Ana, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (714)250-6400 Not Applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On November 4, 2010, CoreLogic, Inc. (the “Company”) issued a press release announcing the Company’s financial results for the quarter ended September 30, 2010.The full text of the press release is attached hereto as Exhibit 99.1. The information in this current report, including the exhibit hereto, is being “furnished” in accordance with General Instruction B.2 of Form 8-K. As such, this information is not deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filings with the Securities and Exchange Commission unless it is explicitly so incorporated in such filings. Item 9.01. Financial Statements and Exhibits (d)Exhibits. Exhibit NumberDescription Press Release dated November 4, 2010, announcing the Company’s financial results for the quarter ended September 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CORELOGIC, INC. Date: November 4, 2010 By: /s/Anthony S. Piszel Name: Anthony S. Piszel Title: Chief Financial Officer
